 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          SHARON L. ELLIOT,                                 CASE NO. C19-563 MJP

11                                 Plaintiff,                 ORDER

12                  v.

13          BNSF RAILWAY CO.,

14                                 Defendant.

15

16          THIS MOTION comes before the Court upon Defendant’s Motion to Compel (Dkt. No.

17   13) and subsequent notices to the Court regarding the disputed discovery (Dkt. Nos. 19, 20). It

18   appears from the Parties’ notices that the only issue remaining is whether Plaintiff is required to

19   produce the requested information from her Facebook account. The Court finds and ORDERS

20   that Plaintiff must supply the requested information regarding her Facebook account or supply an

21   affidavit under penalty of perjury that the Facebook information does not exist and there is no

22   account nor has Plaintiff made any social media posting regarding the requested information.

23

24


     ORDER - 1
 1   Plaintiff must produce the requested information or supply an affidavit within ten (10) days of

 2   the date of this Order.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated November 14, 2019.



                                                          A
 6

 7
                                                          Marsha J. Pechman
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
